378 U.S. 539 (1964)
DRESNER ET AL.
v.
CITY OF TALLAHASSEE.
No. 35.
Supreme Court of United States.
Argued October 23, 1963.
Questions certified December 2, 1963.
Decided June 22, 1964.
CERTIORARI TO THE CIRCUIT COURT OF FLORIDA, SECOND JUDICIAL CIRCUIT.
Howard Dixon and Carl Rachlin argued the cause for petitioners. With them on the briefs were Alfred I. Hopkins and Tobias Simon.
Edward J. Hill and Roy T. Rhodes argued the cause for respondent. With them on the brief was Rivers Buford, Jr.
Questions certified to Supreme Court of Florida December 2, 1963.
PER CURIAM.
The questions which this Court certified to the Supreme Court of Florida, 375 U.S. 136, having been answered in the affirmative, 164 So. 2d 208, the writ of certiorari is dismissed as improvidently granted. 28 U.S. C. § 1257.